The Court
(mb. con.) said, that any matter which tended to show that it was not the plaintiff’s close, may be given in evidence under the general issue. The plaintiff’s possession is evidence of his title against all the world but him who has a better title ; and if the defendant shows a better title in himself, he shows that he did not break the plaintiff’s close. The defendant, therefore, may show title in Mrs. Mayfield, or the Canal Company, under whose authority the defendant claimed to enter.
Verdict for plaintiff, $50.